IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   : NO. 839
                                         :
REAPPOINTMENT TO THE JUVENILE            : SUPREME COURT RULES DOCKET
COURT PROCEDURAL RULES                   :
COMMITTEE                                :


                                       ORDER

PER CURIAM
         AND NOW, this 4th day of May, 2020, the Honorable Alice Beck Dubow,

Philadelphia, is hereby reappointed as a member of the Juvenile Court Procedural Rules

Committee for a term of three years, commencing June 1, 2020.